*187ORDER
The Advisory Committee on Judicial Conduct having filed with the Court a presentment recommending that ROCCO L. D’AMBROSIO, who retired from his position as a Judge of the Superior Court on October 1, 1996, be publicly reprimanded for violating Canons 1 and 2A of the Code of Judicial Conduct and for engaging in conduct prejudicial to the administration of justice that brings the judicial office into disrepute (Rule 2:15-8(a)(6)) by driving while intoxicated in violation of N.J.S.A. 39:4-50, of which respondent was convicted on February 21,1996;
And respondent having waived his right to a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the Presentment of the Advisory Committee on Judicial Conduct is adopted and ROCCO L. D’AMBROSIO is hereby publicly reprimanded.